                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MAXINE-JOHNISE D’ACQUISTO,

                       Plaintiff,

               v.                                             Case No. 20-C-1035

SCOTT ANDERSON, et al.,

                       Defendants.


                           ORDER DENYING MOTION TO STAY


       Plaintiff Maxine-Johnise D’Acquisto, proceeding pro se, filed suit under 42 U.S.C. § 1983,

alleging that Defendants violated her civil rights during a traffic stop. This matter is before the

court on Plaintiff’s motion to stay the case for 60 to 90 days due to personal issues. Dkt. No. 17.

Although Plaintiff has provided good cause for a stay, the nearest upcoming deadlines in this case

are completion of discovery by February 17, 2021, and submissions of motions by March 19, 2021.

It is unclear whether Plaintiff is delayed in her own discovery efforts, but in the event that

Defendants seek discovery from her and she is unable to participate due to her ongoing personal

issues, she can renew her request to stay or delay those deadlines at that time. In short, because

the deadlines in question are relatively far out, there is nothing for the court to stay at this time.

Therefore, Plaintiff’s motion to stay (Dkt. No. 17) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this            4th day of December, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




         Case 1:20-cv-01035-WCG Filed 12/04/20 Page 1 of 1 Document 18
